Citation Nr: 0532075	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
scars, residuals of a shell fragment wound of the left lower 
leg.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left ankle strain.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left lower 
extremity involving Muscle Group XI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran's case was remanded for additional development in 
January 2004.  It is again before the Board for appellate 
review.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2003.


The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound scars of the left 
lower leg are manifested by scars that are adherent and 
tender to palpation.  Recent examination have identified 2 
scars, either 4 cm by 4 cm each or 2.5 cm by 2.5 cm each. 

2.  The veteran's left ankle disability is manifested by 
complaints of pain, weakness, and fatigability with objective 
functional impairment that equates to no more than moderate 
limitation of motion.

3.  The veteran's residuals of a shell fragment wound of the 
left lower extremity involving Muscle Group XI are not 
manifested by more than moderate muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the current 
10 percent rating for the shell fragment wound scars of the 
left lower leg have not been met.  38 U.S.C.A. § 1155, 5107 
(2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7804, 7805 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left lower 
extremity, involving Muscle Group XI, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 U.S.C.A. §§ 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Code 5311 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1965 to August 
1967.  A review of his service medical records (SMRs) shows 
that the veteran was seen at his battalion aid station in 
July 1966.  The clinical entry noted that the veteran had 
been wounded a month earlier and treated at a field 
evacuation hospital.  He was returned to his unit and told to 
seek treatment from the aid station for his leg to help it 
heal.  The veteran's leg wound was cleaned and dressed.  
There were no further entries regarding additional treatment.  
The veteran's June 1967 separation physical examination did 
not report any scar from the wound.  

The veteran submitted an initial claim for disability 
compensation benefits in October 1967.  He was afforded a VA 
examination in January 1968.  The veteran said that his shell 
fragment wound (SFW) was sore all of the time.  The examiner 
noted that the veteran had a shrapnel wound from a booby 
trap.  The scar was described as hard and supple on the 
postero-lateral surface of the left lower leg.  There was no 
nerve, bone, vascular, or joint injury.  The examiner also 
said that the achilles tendon was not involved.  The veteran 
was able to walk on his tip toes and could squat on his toes.  
The scar was described as stable with a full range of motion 
of the left knee and ankle.  The examiner included a diagram 
of the posterior aspect of the body and indicated that there 
was a scar measured as 31/2 inches by 11/2 inches on the left 
lower leg.  X-rays of the left lower leg were negative for 
any evidence of retained foreign bodies.  The diagnosis was 
scar from booby trap fragment in the posterior left lower 
leg.

The veteran was granted service connection for residuals of a 
shrapnel wound of the left lower leg in February 1968.  He 
was assigned a noncompensable disability rating.

The veteran submitted a claim for an increased rating for the 
residuals of his shrapnel wound in December 1980.  He was 
afforded a VA examination in March 1981.  The veteran was 
noted to be employed as a police officer.  The veteran 
claimed that his SFW ached in cold weather.  The examiner 
said that there were three scars, one was 3-centimeters (cm), 
one was 2-cm, and the third was 1-cm in diameter.  The 
examiner said that all of the scars were flat, superficial 
and in the posterior of the left lower leg.  The scars were 
well healed and not adherent.  The examiner said that the 
scars were not painful by themselves.  The scars were located 
below the calf muscles of the left leg at its inferior one-
third but did not compromise the left muscle.  The examiner 
stated that there was no evidence of muscle loss, muscle 
atrophy, or impairment.  The veteran was said to walk with a 
normal gait with no difficulty.  The diagnosis was SFW in 
1966 in the left lower leg leaving superficial scars as 
described which do not interfere with the function of the 
leg.

The veteran submitted his current claim for benefits in 
December 2001.  He reported that he had not had any treatment 
for his SFW.

VA treatment records for the period from November 2001 to 
December 2001 were associated with the claims file.  The 
entries primarily related to the veteran's involvement in an 
alcohol abuse group.  The veteran was employed as a security 
guard.  There were no reports of any problems with the 
veteran's left leg.  

Private treatment records from D. S. Granite, M.D., were 
obtained and associated with the claims file.  In general, 
the records denoted treatment for conditions unrelated to the 
issues on appeal.  An entry dated in February 1997 reported 
that "musculoskeletal" had a full range of motion.  

The veteran was afforded a VA general medical examination in 
March 2002.  The examiner reported a history for the veteran 
of a gunshot wound of the lower leg with associated scar and 
ankle pain.  The veteran gave a history of being wounded in 
the left leg in two areas with a history of retained shrapnel 
and metallic parts.  The veteran also reported periodic pain 
in the left leg in the lateral and posterior compartments.  
The veteran reported periodic pain with daily soreness and 
flare-ups of major pain 10 times per month.  The veteran said 
that he had difficulty with coordination and gait of the 
lower extremity due to pain when he would experience a major 
flare-up.  The veteran also gave a history of weakness and 
early fatiguing of his left ankle muscles but no history of 
loss of range of motion.  There was no history of pus or 
purulent discharge, fracture, induration of the skin, or 
ulceration.  

The examiner noted that there two scars in the left lower 
extremity that had associated contraction of the skin.  The 
scars were described as 4-cm by 4-cm each.  They were 
hyperpigmented and tender to deep palpation.  The examiner 
said that there was some induration and skin atrophy.  The 
examiner also reported that the veteran had pain in the left 
ankle associated with repeated range of motion exercise.  The 
active and passive range of motion was reported as 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There were no signs of inflammation or warmth noted.  X-rays 
of the left ankle were interpreted to show no fractures or 
radiopaque foreign bodies.  The examiner provided several 
diagnoses.  The first was gunshot wound of the left lower leg 
with sequela.  The sequela was described as chronic left leg 
strain, with a history of shrapnel and retained metallic 
fragments.  Two left leg scars were identified.  The examiner 
also said that the veteran had associated induration and 
atrophy of the skin with periodic pain due to the scars.  
Chronic, intermittent left ankle strain.  The examiner said 
that the left ankle strain was likely a chronic sequela of 
left leg favoring and alteration in gait.

The veteran's disability rating for residuals of a SFW of the 
left lower extremity was increased to 10 percent by way of a 
rating decision dated in July 2002.  The veteran was also 
granted service connection for left ankle strain and assigned 
a 10 percent rating by the same rating decision.  The left 
ankle disability was found to be secondary to the veteran's 
residuals of a SFW of the left lower extremity.

The veteran appealed both ratings.

The veteran testified at a hearing in July 2003.  In regard 
to his SFW scar the veteran said that he had pain all of the 
time and that his muscles would tighten up.  He said that he 
could not run or walk like he used to and sometimes had 
trouble mowing his lawn.  He said that the scar was tender.  
He said that he sometimes had blisters on the scar.  The 
veteran said that he suffered a "through and through" 
injury.  He testified that he experienced a limitation of 
motion.  He used Advil for pain relief.  He did not identify 
any medical treatment for his scar or the residuals.  The 
veteran further testified that he experienced pain in his 
left ankle.  He said that he was experiencing some of the 
same symptoms that he had with his SFW scar.  The veteran 
said that he sat at his job.

The Board remanded the veteran's case in January 2004.  The 
remand was to afford the veteran an opportunity to identify 
pertinent treatment records and to obtain more current VA 
examinations to assess his level of disability.

The AMC wrote to the veteran in February 2004.  He was asked 
to identify any source of evidence that could be obtained to 
support his claim for higher ratings for his disabilities.  
He was told he should submit any evidence that he had to the 
AMC.  Finally, the veteran was informed that records were 
requested from the D.C. Veterans Center.

The AMC wrote to the veteran again in August 2004.  This 
letter further advised the veteran regarding what VA was 
responsible for in developing his claim as well as his 
responsibilities.  He was informed of the evidence necessary 
to substantiate his claim for higher ratings.  The veteran 
was advised of the evidence of record.  Finally, he was told 
to submit evidence to the AMC.

Records from the D.C. Veterans Center, for the period from 
October 2001 to September 2004, were obtained and associated 
with the claims file.  The records related to weekly 
counseling sessions for the veteran's alcohol rehabilitation 
and PTSD.  The records do not reflect any specific complaints 
regarding the veteran's residuals of a SFW, left ankle 
strain, or injury to Muscle Group XI.

Associated with the claims file are VA treatment records for 
the period from November 2001 to April 2003.  The records do 
not reflect any treatment or evaluation for residuals of the 
veteran's SFW or left ankle.  The veteran was noted to 
complain of left leg pain in September 2002.  He was referred 
for Doppler studies of his left leg to evaluate for any 
possible vascular problems.  A December 2002 entry noted that 
the veteran saw a private physician for his healthcare and 
did not want to switch to VA.  A February 2003 entry reported 
that the Doppler study showed no evidence of vascular 
compromise.

The veteran was afforded a VA orthopedic examination in 
February 2005.  The veteran gave a history of being able to 
stand for 15 to 30 minutes and could walk for more than a 
quarter-mile but less than a mile.  The veteran complained of 
pain, instability and weakness of his left ankle.  The 
examiner described the veteran's gait as poor propulsion.  
The veteran had dorsiflexion from 0 to 20 degrees with pain 
from 10 to 20 degrees.  The examiner noted that the veteran 
had a loss of motion on repetitive use of 0 to 10 degrees.  
The veteran had active plantar flexion from 0 to 40 degrees 
with pain from 0 degrees.  The examiner said that the veteran 
had passive motion from 0 to 45 degrees.  There was no loss 
of motion on repetitive use.  The diagnosis was left ankle 
strain.  The examiner also said that the veteran's left ankle 
symptoms represented occupational effects in that it limited 
his mobility, and presented problems with lifting and 
carrying.  The examiner also provided a listing of activities 
with a statement of how much the veteran's symptoms affected 
his activities of daily living.

The veteran was also afforded a VA examination to assess the 
residuals of his SFW in February 2005.  The examiner noted 
that the veteran had suffered a shrapnel injury to the left 
lower leg in service.  The examiner said that the 
gastrocnemius and solus muscles were involved.  The examiner 
said that there was a through and through wound and that the 
wound was initially infected before healing.  The examiner 
said that there was no bone, nerve, vascular, or tendon 
injuries.  There were no flare-ups of residuals of the muscle 
injury.  The examiner further reported that there was no 
uncertainty of movement, increased fatigability, or decreased 
coordination.  There was pain and weakness.  The examiner 
said that there was a loss of deep fascia, to include 
atrophy.  The left calf was measured as 14.5 inches as 
compared to the right calf at 15.5 inches.  The gastrocnemius 
muscle was said to function normally in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living.  In regard to scars, the examiner said there 
was a 2.5-cm scar that was painful and adherent.  Further, 
there were separate entry and exit wounds.  The entry wound 
scar was described as flat, scaly and with discoloration and 
roughness.  The second scar was described in the same manner 
and also measured 2.5-cm.  The second scar was 
hyperpigmented.  

The examiner said that there was limitation of motion of a 
joint as a result of the injury and that the muscle group 
involved affected the foot and leg.  Muscle strength was 
listed as a 2.  The diagnosis was residuals of a shrapnel 
injury to the left lower leg with muscle atrophy and weakness 
and two scars.  The examiner again provided a list of 
problems associated with the veteran's residual of a shrapnel 
wound.  The examiner said that the residuals impacted the 
veteran's occupational activities by decreased mobility, 
problems with lifting and carrying, decreased strength.  The 
examiner added that the effects on the veteran's activities 
of daily living were mild.

The Board notes that, while the December 2002 VA clinical 
entry noted that the veteran was treated by a private 
physician, he has not identified any source of additional 
medical evidence to be obtained in this case.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's claim for a higher evaluation for his residuals 
of a left ankle strain, and residuals of a SFW of the left 
lower extremity involving Muscle Group XI, is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with the initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Residuals of SFW Scars

The Board notes that the criteria used to rate disabilities 
involving the skin were amended in July 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  The changes were 
effective from August 30, 2002.

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003.  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000.  The veteran's claim for an increased 
rating will be evaluated under both sets of regulations.

The evidence of record establishes that the veteran has scars 
on the posterior of his left lower leg.  The description and 
size of the scar(s), as expressed by VA examiners, has varied 
over the years.  The veteran was initially determined to have 
one scar in 1968 that measured 3 1/2-in by 1 1/2-in.  The March 
1981 VA examiner described three separate small scars of 3-
cm, 2-cm, and 1-cm, respectively.  The March 2002 examiner 
identified 2 scars, 4-cm by 4cm each.  The February 2005 
examiner also identified 2 scars, each 2.5-cms in size.

The scars have also undergone a dramatic change in how they 
are described.  The residual scar was said to be broad and 
supple in January 1968.  In March 1981 the scars were 
superficial and nonadherent.  However, in March 2002 the 
examiner said that the scars were tender to palpation, with 
skin atrophy and induration.  The February 2005 examiner 
reported the scars as painful, adherent and with 
discoloration.

Under the prior regulations, a 10 percent evaluation is 
warranted under Diagnostic Code 7804 for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118 (2002).  A 10 percent rating is the maximum 
rating available for Diagnostic Code 7804.  As the veteran's 
scars are already rated as 10 percent disabling, a higher 
rating may only be considered through the application of 
another diagnostic code.

In reviewing the criteria in effect prior to August 30, 2002, 
there is no basis to grant a higher rating.  The veteran does 
not have disfiguring scars of the head, face or neck, or 
scars involving third degree burns for consideration of 
disability ratings under Diagnostic Codes 7800 and 7801, 
respectively.  Moreover, a rating under Diagnostic Code 7805, 
for limitation of function of the part affected is not 
warranted.  The veteran has been awarded a separate 
disability rating for involvement of Muscle Group XI that 
accounts for the limitation of function of the part affected.  
Consequently, an increased rating based on the same 
limitations may not be awarded.  38 C.F.R. § 4.14 (2005).

In short, there is no basis for an increased rating for the 
veteran's scar disability under the prior criteria.  

In regard to the amended criteria, Diagnostic Code 7804 still 
provides for a maximum 10 percent rating where the scar is 
superficial, and painful on examination.  38 C.F.R. § 4.118 
(2005).  

Other skin disability diagnostic codes are not for 
application in this instance.  As previously noted, the 
veteran does not suffer from disfiguring scars of the head, 
face, or neck to warrant consideration of a higher rating 
under Diagnostic Code 7800.  Further, the veteran's scars are 
not deep and do not cause a limitation of motion, with scars 
exceeding 12 square inches or 77 square centimeters to 
warrant a 20 percent rating under Diagnostic Code 7801.  38 
C.F.R. § 4.118 (2005).  No matter what measure of the scar 
size is used, the area involved does not satisfy the criteria 
for an increased rating.

Finally, Diagnostic Code 7805 remained unchanged from the 
prior version.  The previous discussion has already found the 
veteran's limitation of function to be addressed in the 
discussion of the muscle disability.  

Accordingly, there is no basis to assign a higher rating for 
the veteran's disability under the amended skin criteria.

Left Ankle

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

The veteran has had consistent complaints of left ankle pain, 
and feelings of weakness.  He has not sought any treatment 
for his left ankle.  The veteran was noted to have a full 
range of motion at the time of his March 2002 VA examination.  

The February 2005 VA examiner noted a full range of active 
motion for dorsiflexion, although with pain from 10 to 20 
degrees.  The veteran had an active range of motion for 
plantar flexion from 0 to 40 degrees and a passive range of 
motion to 45 degrees.  The veteran had a loss of range of 
dorsiflexion with repetitive use from 0 to 10 degrees.  There 
was no loss of range of plantar flexion, although the veteran 
complained of pain through the range of motion.  X-rays of 
the left ankle do not show any evidence of arthritis or 
retained foreign bodies.  The February 2005 VA examiner said 
that the veteran would have occupational limitations of 
limited mobility, and problems with lifting and carrying.  
The examiner also said that the veteran would have moderate 
difficulties with sports and recreation but no other 
functions of daily living.  

The results of the several VA examinations and the evidence 
from the VA treatment records do not reflect a disability 
greater than the current 10 percent rating for the veteran's 
moderate limitation of motion of the left ankle.  The veteran 
has nearly a full range of motion, although with pain.  This 
is contemplated in his current 10 percent rating.  The 
veteran's claim for an increased rating for left ankle sprain 
is denied.  

The Board has also considered other diagnostic codes for 
possible application. However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury such as to warrant 
the assignment of a 20 percent rating under Diagnostic Codes 
5276, 5278, 5283, or 5284.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran's left ankle disability has been 
rated as 10 percent disabling since December 2001 based on 
weakness and pain on motion.  The veteran has continued to 
complain of pain, weakness, and fatigability.  The March 2002 
examination noted pain on range of motion.  The February 2005 
VA examination again reported pain, instability, and 
limitation of motion.  The Board finds that the veteran's 
symptomatology is contemplated in his current 10 percent 
disability rating.  His symptoms overall suggest "moderate" 
disability.  The terms "moderate" and "marked" are not 
defined in Diagnostic Code 5271, but it should be noted that 
the 20 percent rating for "marked" disability is the highest 
rating for limitation of motion of the ankle.  It is also the 
rating to be assigned for ankylosis in plantar flexion less 
than 30 degrees, or for ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position.  Diagnostic 
Codes 5270, 5272.  Overall, the nature of the functional 
losses experienced by the veteran are not such that they may 
be said to equate to impairment contemplated by the highest 
rating assignable for limitation of motion.  Therefore, the 
Board does not find any basis to justify a higher rating for 
the veteran's left ankle disability under DeLuca and 
38 C.F.R. §§ 4.40, 4.45.

Residuals of SFW Involving Muscle Group XI

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles impaired.  38 C.F.R. § 4.56(b) (2005).  In evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2005).  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2005).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).

In this case, the veteran's residuals of a shell fragment 
wound of the left lower extremity involving Muscle Group XI 
has been rated as moderate with a 10 percent rating under 
Diagnostic Code 5311 relating to injuries involving Muscle 
Group XI.  Muscle group XI consists of the posterior and 
lateral crural muscles, and muscles of the calf.  The 
function of Muscle Group XI is propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Under Diagnostic Code 5311 a 
moderate disability warrants a 10 percent rating.  A 20 
percent rating is applicable for a moderately severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2005).

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's residuals of a 
shell fragment wound of the left lower extremity can only be 
described as moderate at best.  The veteran's residuals are 
not such as to meet the criteria under 38 C.F.R. § 4.56 for 
designation as moderately severe.

The veteran's SMRs do not contain evidence of his initial 
treatment.  They indicate that he was wounded in June 1966.  
He was returned to his unit in July 1966.  The SMRs do not 
reflect hospitalization for a prolonged period of time.  He 
served on active duty, with no evidence of any type of 
profile or complications, for another year.  His June 1967 
separation examination did not record any problems with 
residuals of his wound.  

In addition, the early evidence of record does not 
demonstrate that the veteran had consistent complaints of the 
cardinal signs and symptoms of a muscle disability.  The 
veteran had no limitation of motion of the left ankle at the 
time of his January 1968 VA examination.  His complaint was 
that the scar was sore.  There was no evidence of muscle 
loss, muscle atrophy or impairment at the time of his March 
1981 VA examination.  The veteran's private treatment records 
noted that he had no limitation of motion of the 
"musculoskeletal" part of his body in 1997.  The March 2002 
VA examiner reported no evidence of muscle damage associated 
with the veteran's SFW.  That examiner determined that the 
veteran had suffered a left ankle strain as a result of the 
veteran favoring his left leg.  It was not until the VA 
examination of February 2005 that there was a determination 
that the veteran had a through and through wound that 
involved muscle damage.  The examiner did not address this 
major contrast in findings from the earlier examinations.  

Despite the change in findings, the Board notes that the 
veteran was said to have muscle atrophy and that his left 
calf measured one inch less than his right calf.  The veteran 
was said to have pain and weakness but no increased 
fatigability, uncertainty of movement, or decreased 
coordination.  There was no bone, nerve, vascular, or tendon 
involvement.  In light of all of the evidence of record, with 
consideration of the most recent examination findings, the 
Board finds that the preponderance of the evidence is against 
a higher evaluation for residuals of a SFW of the left lower 
leg involving Muscle Group XI.  The evidence does not support 
a finding of a moderately severe wound.

In reaching these conclusions, the Board has considered the 
provisions of DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  The 
veteran has already received a separate disability rating for 
left ankle strain as secondary to his residuals of the SFW.  
The February 2005 examiner noted pain and weakness for the 
veteran's muscle injury but said that there was no increased 
fatigability, uncertainty of movement, or decreased 
coordination associated with the injury.  Further, no flare-
ups were noted.  The Board finds that the veteran's 
complaints of pain and weakness are contemplated in his 
current 10 percent rating.

As the preponderance of the evidence is against the claim for 
an increased rating for scars, residuals of a SFW, and higher 
ratings for left ankle strain and residuals of a SFW of the 
left lower extremity involving Muscle Group XI, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for an increased 
rating for scars from his SFW and higher ratings for his left 
ankle strain and muscle injury.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for an increased rating for 
residuals of his SFW in December 2001.  At that time the only 
residual that was service connected was his scars.  

The RO wrote to the veteran in February 2002.  He was 
informed of the elements required to substantiate a claim for 
service connection as opposed an increased rating.  He was 
told what VA would do in the development of his claim and 
what he needed to do.  The veteran was informed of what 
evidence was still needed.  He was further advised to submit 
evidence in support of his claim.

The RO increased the veteran's disability rating for his 
scars, and granted service connection for a left ankle 
disability in July 2002.  The veteran disagreed with the 
disability ratings assigned and perfected his appeal.  His 
case was forwarded to the Board.

The Board remanded the case for additional development in 
January 2004.  The AMC wrote to the veteran in February 2004.  
He was again informed of the evidence required to 
substantiate his claim for increased/higher ratings for his 
scars and left ankle disabilities.  The veteran was informed 
as to what actions he needed to take as well as what VA would 
do in the development of his claim.  He was informed of the 
evidence of record.  Finally, the veteran was asked to submit 
his evidence to the AMC.  

The AMC wrote to the veteran again in August 2004.  This 
letter further advised the veteran regarding what VA was 
responsible for in developing his claim as well as his 
responsibilities.  He was informed of the evidence necessary 
to substantiate his claim for higher ratings.  The veteran 
was advised of the evidence of record.  Finally, he was told 
to submit evidence to the AMC.

The veteran was granted service connection for residuals of 
his SFW that involved Muscle Group XI by way of a rating 
decision dated in August 2005.  The rating action explained 
the grant was based on the muscle injury being a residual of 
the veteran's previously service-connected SFW disability.  

The RO continued to deny the veteran's claim for an increased 
rating for his scars and a higher rating for his left ankle 
sprain.  He was issued a supplemental statement of the case 
(SSOC) in August 2005.  He was provided notice as to why the 
evidence of record failed to establish entitlement to an 
increased rating for his scars residuals of his SFW and a 
higher rating for his left ankle sprain.  The same SSOC also 
discussed the rating criteria for the veteran's muscle injury 
and explained why he did not satisfy the criteria for a 20 
percent rating.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board finds 
that the veteran has been provided notice regarding the type 
of evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial unfavorable decision of July 2002 was 
issued prior to any VCAA notice that specifically addressed 
the issue of an increased rating for scars as a residual of a 
SFW.  The initial February 2002 letter only addressed service 
connection.  

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
February 2004 and August 2004 letters provided him with the 
notice necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of VA, and advised him to submit his evidence to 
VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in January 2004 to allow for additional development.  
The veteran was then issued an SSOC that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to an increased rating.  Further, 
although the veteran's claim for an increased rating for his 
scars remained denied, during the course of his appeal he was 
granted service connection for two separate disabilities 
related to the increased rating claim.


The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  Private medical records were also obtained.  
His case was remanded in January 2004 to afford him the 
opportunity to supplement the evidence of record.  The 
veteran testified at a Central Office hearing in July 2003.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).

ORDER

Entitlement to a rating in excess of 10 percent for scars, 
residuals of a shell fragment wound of the left lower leg, is 
denied.

Entitlement to a rating excess of 10 percent for left ankle 
strain is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW of the left lower leg involving Muscle Group XI is 
denied.  


REMAND

The veteran was granted service connection for PTSD in July 
2002.  He was assigned a 10 percent disability rating.  The 
grant of service connection was predicated on the veteran's 
combat service and a diagnosis of PTSD at a March 2002 VA 
examination.

At the time of the March 2002 examination, the veteran was 
noted to have been married for 32 years, retired after 
working as a police officer for 24 years, and currently 
working as a security guard.  The veteran also said that he 
had used alcohol to avoid memories of his stressors but had 
been alcohol free since November 2001.  The mental status 
examination was limited.  The examiner reported that the 
veteran was alert with no distress.  He was said to have a 
mildly depressed mood and affect.  The examiner said that the 
veteran had good judgment and insight.  There was no 
psychotic process, or cognitive or memory impairment.  The 
veteran received a diagnosis of PTSD.  The examiner assigned 
a Global Assessment of Functioning (GAF) of 65.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The veteran's disability rating was increased to 30 percent 
by way of a rating decision dated in November 2002.  The 
effective date of the rating was established as the date of 
the veteran's claim in December 2001.

The veteran's case was remanded for additional development in 
January 2004.  Part of that development involved obtaining 
treatment records from the D.C. Veterans Center.  Records for 
the period from October 2001 to September 2004 were obtained 
and associated with the claims file.

The records show that the veteran's main symptoms when he 
first arrived at the center were being angry and aggressive 
with outbursts in October 2001.  The veteran reported 
difficulty with sleeping at night.  He also said that he was 
drinking at least a pint of alcohol per day.  The veteran 
reported no prior history of psychiatric treatment and no 
prior history of suicidal/homicidal ideation.  He was 
referred to the Substance Abuse and Rehabilitation Program 
(SARP).

The veteran's stressors in service were also reviewed on his 
initial visit.  The veteran said that he cherished life more 
after having served in Vietnam.  His work history was 
reviewed.  The veteran worked as a police officer for 24 
years and retired from that job.  He did not work for several 
years but then began work as a security guard and was 
currently employed in that capacity.

The remainder of the records reflect weekly visits from the 
veteran for individual and group therapy involving his 
abstinence from alcohol and PTSD.  The veteran informed his 
therapist on numerous occasions that he also attended outside 
Alcoholics Anonymous (AA) meetings up to several times per 
week throughout his treatment at the center.

A reading of the weekly reports shows that the veteran was 
very much involved with his family.  He planned a final 
retirement from his job as a security guard so that he could 
relocate to North Carolina to be closer to his elderly 
parents.  The veteran was involved with the lives of his 
friends, to include caring about surviving family members of 
friends that had died.  The details of his planning for 
retirement are noted in the records over the course of 
several years with the culmination of the veteran's departure 
in September 2004.  The records do not reflect any worsening 
of symptoms, any inability to cope, or estrangement from his 
family or others.  In fact, the veteran was noted to have 
made several family visits and to have participated in a 
family reunion.  He provided care, along with his sister, for 
his mother following her surgery.  The only increased stress 
noted in the records was associated with the details of the 
veteran selling his home in preparation for his move.  There 
is no evidence of the veteran having any difficulty with his 
employment as a result of his PTSD symptomatology.

The veteran was afforded a VA examination in March 2005.  At 
that time he reported a range of symptoms that are not 
supported by the other evidence of record.  The symptoms 
included social isolation from others, to include remaining 
distant from family and significant others in his life, and 
past suicidal and homicidal ideation.  The veteran also said 
that he had to leave his job as a security guard because he 
was unable to perform his duties.

The mental status examination noted that the veteran had good 
eye contact but looked quiet, anxious, and withdrawn.  The 
veteran had a good fund of knowledge and was of average 
intelligence.  His speech was said to be of normal rhythm and 
flow with no looseness of associations or flight of ideas.  
The veteran was oriented to time, date, place, and person.  
His immediate recall was intact and there were no recent or 
remote memory deficits.  The veteran's attention and 
concentration span was said to be impaired and he struggled 
with digit span testing.  There were no delusions or 
hallucinations noted and his thoughts were said to be 
logical, goal direct, coherent, and relevant.  The examiner 
said that no obsessions or ritualistic behaviors were noted.  
The examiner also said that the veteran's affect was 
appropriate to the thought content but that the veteran 
showed poor impulse control.  His insight and judgment were 
said to be intact.  The examiner diagnosed the veteran with 
chronic PTSD and assigned a GAF score of 45 and said that 
this was the highest score for the veteran within the past 
year.  The examiner went on to add that, in his clinical 
judgment, the veteran was not employable and had permanent 
disability due to his PTSD symptoms.

A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See DSM-IV, p. 32.

The Board notes that the veteran's PTSD is rated as 30 
percent disabling under Diagnostic Code 9411 and he is 
seeking a higher rating.  38 C.F.R. § 4.130 (2005).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Many of the symptoms reported by the veteran at the time of 
the March 2005 examination are not shown in the Veterans 
Center records or the report of the prior VA examination.  
The statement that the veteran left his previous employment 
as a result of his PTSD symptoms must be compared with the 
weekly notes showing his careful planning for his retirement 
and relocation to North Carolina.  The veteran's reporting of 
being distant from his family is likewise a contradiction of 
the numerous entries in the Veterans Center records reporting 
the veteran as engaged with his family to include his wife, 
parents, sister and extended family through a family reunion.  
Further, the previous VA examination report of March 2002 
appears to present an assessment of the veteran's disability 
status that is in consonance with the level of symptomatology 
as reflected in the Veterans Center records through September 
2004.

The March 2005 VA examination report presents a drastically 
different assessment of the veteran's disability and level of 
impairment without any discussion of the prior evidence of 
record.  Further, the examiner does not provide an adequate 
explanation for his conclusion of the veteran's total 
disability in light of the rating criteria.  A remand is 
required for a new examination.  See 38 C.F.R. § 4.2 (2005).  
Moreover, the veteran reported to the examiner that he was 
attending a local VA outpatient clinic.  The Veterans Center 
records indicated that efforts were being made to locate a 
clinic for the veteran to continue with his therapy.  The 
records from the clinic referenced in the examination report 
should be obtained and associated with the claims file.

The veteran was denied entitlement to service connection for 
a skin rash due to herbicide exposure in October 2002.  
Notice of the rating action was provided that same month.  
The veteran's case was certified on appeal to the Board in 
March 2003.

The veteran testified at a Central Office hearing in July 
2003.  The veteran expressed his disagreement with the denial 
of service connection for a skin rash at the hearing.  He 
also presented testimony on the issue.  VA regulations 
provide that any written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD); no special wording 
is required.  See 38 C.F.R. § 20.201 (2005); see also Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

With respect to the place of filing of a NOD, VA regulations 
state that a NOD must be filed with the VA office from which 
the claimant received notice of the determination being 
appealed (that is, the RO) unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  See 38 C.F.R. § 20.300 (2005).  In this 
case, the veteran was notified by letter from the RO dated in 
March 2003 that his VA records were being transferred to the 
Board.  Therefore, under the circumstances here presented the 
NOD was filed in the proper VA office.

The Board finds that the veteran's July 2003 testimony 
represents a valid NOD with the denial of service connection 
for a rash due to herbicide exposure.  38 C.F.R. §§ 20.201, 
20.302 (2005).  There is no indication in the claims file 
that the veteran has withdrawn the issue.  He must therefore 
be provided with a statement of the case (SOC) in response to 
this timely notice of disagreement.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC should be issued unless the 
veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or by withdrawal of the claim.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the 
veteran to identify all VA and non-
VA health care providers who have 
treated him for his PTSD.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  

2.  The veteran should be scheduled 
for an examination for an opinion as 
to the current severity of his 
service-connected PTSD.  The 
examiner should be provided a copy 
of this entire remand and the claims 
file should be made available, and 
reviewed by the examiner.  The 
examiner should indicate in the 
report that the prior VA 
examinations and medical records 
were reviewed.  The examiner is 
requested to provide an opinion as 
to the degree of any occupational 
impairment attributable to the 
veteran's PTSD.  The examiner should 
also be requested to provide an 
opinion as to the veteran's level of 
impairment since December 2001, if 
possible.  The examiner should 
provide a complete rationale for any 
opinion given and must reconcile the 
opinion with the other medical 
evidence of record.

3.  Thereafter, the RO should review 
the claims file to ensure that all 
of the requested development has 
been completed.  In particular, the 
RO should review the requested 
examination report and medical 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of 
this remand, and if not, the RO 
should take corrective action.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

5.  The RO should issue a statement 
of the case pertaining to the issue 
of entitlement to service connection 
for a skin disorder.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be certified on appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


